Exhibit 10.1
 
 
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made as of September
12, 2016, by and among Venaxis, Inc., a Colorado corporation (the "Company"),
and each of the investors listed on Schedule A hereto, each of which is referred
to in this Agreement as an "Investor."
RECITALS
WHEREAS, the Company and the Investors are parties to a certain Stock Purchase
Agreement (the "Stock Purchase Agreement") of even date herewith pursuant to
which Venaxis Sub Inc., a Delaware corporation, will purchase from the Investors
designated equity securities of BiOptix Diagnostics, Inc., a Delaware
corporation ("BiOptix") and, as consideration, the Company is issuing to the
Investors shares of common stock, no par value (the "Common Stock") of the
Company listed on Schedule A hereto in a private placement transaction under
Regulation D; and
WHEREAS, the Company and the Investors have mutually agreed that, in connection
with the Investors' ownership in the Company, the Investors would be granted
certain registration rights with respect to the shares of Common Stock owned by
the Investors.
NOW, THEREFORE, the parties to this Agreement further agree as follows:
1. Definitions.  For purposes of this Agreement:
1.1 "Affiliate" means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.
1.2 "Damages" means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.
1.3 "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 

--------------------------------------------------------------------------------

 
1.4 "Form S-3" means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
1.5 "Holder" means any holder of Registrable Securities who is a party to this
Agreement.
1.6 "Person" means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
1.7 "Registrable Securities" means (i) the Common Stock held by an Investor; and
(ii) any Common Stock issued as a dividend or other distribution with respect
to, or in exchange for or in replacement of, the shares referenced in clause (i)
above; excluding in all cases, however, any Registrable Securities sold by a
Person in a transaction in which the applicable rights under this Agreement are
not assigned pursuant to Section 3.1, and excluding for purposes of Section 2
any shares for which registration rights have terminated pursuant to Section 2.9
of this Agreement.
1.8 "Registrable Securities then outstanding" means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.
1.9 "Restricted Securities" means the securities of the Company required to bear
the legend set forth in Section 2.8(b) hereof.
1.10 "SEC" means the Securities and Exchange Commission.
1.11 "SEC Rule 144" means Rule 144 promulgated by the SEC under the Securities
Act.
1.12 "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
1.13 "Selling Expenses" means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of counsel borne and paid by the Company, if applicable, as
provided in Section 2.6(c).
2. Registration Rights.  The Company covenants and agrees as follows:
2.1 Registration.
 
2

--------------------------------------------------------------------------------

(a) As soon as reasonably practicable following the date that is one (1) year
after the Closing Date (as defined in the Stock Purchase Agreement), the Company
shall file a registration statement covering the resale of the Registrable
Securities with the SEC for an offering to be made on a continuous basis
pursuant to SEC Rule 415, or if SEC Rule 415 is not available for offers and
sales of the Registrable Securities, by such other means of distribution of
Registrable Securities as the Investors of the Registrable Securities may
reasonably specify (the "Initial Registration Statement"). The Initial
Registration Statement shall be on Form S-3 (except if the Company is ineligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall be such other appropriate form) and the Company shall
use its commercially reasonable efforts to cause the Initial Registration
Statement to be declared effective as soon as practicable. In the event the SEC
informs the Company that all of the Registrable Securities cannot, as a result
of the application of SEC Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly (i)
inform each of the Investors thereof, (ii) use its commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the SEC and/or (iii) withdraw the Initial Registration Statement and file a new
registration statement (a "New Registration Statement"), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
SEC, on Form S-3 or, if the Company is ineligible to register for resale the
Registrable Securities on Form S-3, such other form available to register for
resale the Registrable Securities as a secondary offering. In the event the
Company amends the Initial Registration Statement or files a New Registration
Statement, as the case may be, under clauses (ii) or (iii) above, the Company
will use its commercially reasonable efforts to file with the SEC, as promptly
as allowed by the SEC, one or more registration statements on Form S-3 or, if
the Company is ineligible to register for resale the Registrable Securities on
Form S-3, such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement. Notwithstanding any
other provision of this Agreement, if the SEC limits the number of Registrable
Securities permitted to be registered on a particular registration statement,
any required cutback of Registrable Securities shall be applied to the Investors
pro rata in accordance with the number of such Registrable Securities sought to
be included in such registration statement (and in the case of a subsequent
transfer, the initial Investor's transferee) relative to the aggregate amount of
all Registrable Securities.  If a prospectus supplement will be used in
connection with the marketing of an underwritten offering from a registration
statement filed pursuant to this Section 2.1(a), the Company shall afford the
managing underwriter the opportunity to comment and request inclusion of
information that the managing underwriter reasonably determines is of material
importance to the success of such underwritten offering, and the Company shall
use its commercially reasonable efforts to include such information in the
prospectus.
(b) Notwithstanding the foregoing obligations, if the Company furnishes to
Investors a certificate signed by the Company's chief executive officer (the
"CEO Certificate") stating that in the good faith judgment of the Company's
Board of Directors it would be materially detrimental to the Company and its
stockholders for such registration statement to either become effective or
remain effective for as long as such registration statement otherwise would be
required to remain effective, because such action would (i) materially interfere
with a significant acquisition, corporate reorganization, or other similar
transaction involving the Company; (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act; provided, that for purposes of this
clause (iii) the CEO Certificate shall be accompanied by a letter from counsel
regarding the compliance issue, then the Company shall have the right to defer
taking action with respect to such filing; provided, however, that the Company
may not invoke this right and the right described in the penultimate sentence of
Section 2.2(a) more than twice in any twelve (12) month period and the aggregate
time of deferral in any twelve (12) month period shall not be more than one
hundred eighty (180) days.  Upon disclosure of such information or the
termination of such transaction, the Company shall provide prompt notice to the
Investors and shall promptly take all such action as is required to permit the
sale of Registrable Securities pursuant to an effective registration statement.
 
3

--------------------------------------------------------------------------------

 
2.2 Underwriting Requirements.
(a) If, pursuant to Section 2.1(a), the selling Investors intend to distribute
the Registrable Securities by means of an underwriting, they shall so advise the
Company at least thirty (30) days prior to the anticipated pricing date of such
underwritten offering.  In this instance, the underwriter will be selected by
the selling Investors, subject to the approval of the Company, which approval
shall not be unreasonably withheld, delayed or conditioned.  In such event, the
right of any Investor to include such Investor's Registrable Securities in such
registration shall be conditioned upon such Investor's participation in such
underwriting and the inclusion of such Investor's Registrable Securities in the
underwriting to the extent provided herein.  All Investors proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in Section 2.3(f)) enter into an underwriting agreement in
customary form with the underwriters selected for such underwriting.
Notwithstanding any other provision of this Section 2.2, if the Company and
underwriters together advise the selling Investors in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the number of Registrable Securities that may be included in the underwriting
shall be allocated among such Investors of Registrable Securities in proportion
(as nearly as practicable) to the number of Registrable Securities owned by each
Investor, or in such other proportion as shall mutually be agreed to by all such
selling Investors; provided, however, that the number of Registrable Securities
held by the Investors to be included in such underwriting shall not be reduced
unless all other securities are first entirely excluded from the underwriting. 
Notwithstanding the foregoing obligations, if the Company furnishes to Investors
a CEO Certificate stating that in the good faith judgment of the Company's Board
of Directors it would be materially detrimental to the Company and its
stockholders for such underwritten offering to be conducted because such action
would (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; (iii) occur to close in time to
an underwritten primary offering conducted by the Company with which such
underwritten offering would materially interfere; or (iv) render the Company
unable to comply with requirements under the Securities Act or Exchange Act;
provided, however, that for purposes of this clause (iii) the CEO Certificate
shall be accompanied by a letter from counsel regarding the compliance issue,
then the Company shall have the right to defer taking action with respect to
such filing; provided, however, that the Company may not invoke this right and
the right described in the penultimate sentence of Section 2.1(b) more than
twice in any twelve (12) month period and the aggregate time of deferral in any
twelve (12) month period shall not be more than one hundred eighty (180) days. 
Upon disclosure of such information, the termination of such transaction or the
closing of the sale to the underwriters, as described in the foregoing sentence,
the Company shall provide prompt notice to the Investors and shall promptly take
all such action as is required to permit the sale of Registrable Securities
pursuant to an effective registration statement.
 
4

--------------------------------------------------------------------------------

 
2.3 Obligations of the Company.  Whenever required under this Section 2 to
effect the registration of any Registrable Securities, the Company shall:
(a) prepare and file with the SEC one or more registration statements in
accordance with Section 2.1(a) with respect to such Registrable Securities and
use its commercially reasonable efforts to cause such registration statement(s)
to become effective and keep such registration statement(s) effective until all
of such Registrable Securities are eligible to be sold without restriction under
SEC Rule 144 within any ninety (90) day period;
(b) prepare and file with the SEC such amendments and supplements to such
registration statement(s), and the prospectus used in connection with such
registration statement(s), as may be necessary to comply with the Securities Act
in order to enable the disposition of all securities covered by such
registration statement(s);
(c) furnish to each Investor (i) as far in advance as reasonably practicable
before filing any registration statement contemplated by this Agreement or any
supplement or amendment thereto, copies of reasonably complete drafts of all
such documents proposed to be filed, and provide each such Investor five (5)
Business Days to object to any information pertaining to such Investor and its
plan of distribution that is contained therein and make the corrections
reasonably requested by such Investor with respect to such information prior to
filing such registration statement or supplement or amendment;
(d) furnish to the selling Investors such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Investors may reasonably request in order to facilitate
the disposition of their Registrable Securities;
(e) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement(s) under such other securities
or blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Investors; provided, however, that the Company shall not be required to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act;
(f) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;
(g) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement(s) to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
 
5

--------------------------------------------------------------------------------

 
(h) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
(i) provide to each selling Investor, the underwriters and their respective
representatives, if requested, the opportunity to conduct a reasonable inquiry
of the Company's financial and other records during normal business hours
regarding information which such Investor may reasonably request in order to
fulfill any due diligence obligation on its part, provided, however, that the
Company shall not be required to provide, and shall not provide, any selling
Investor or its representatives with material, non-public information unless
such Investor or representative agrees to receive such information and enters
into a written confidentiality agreement with the Company in a form reasonably
acceptable to the Company;
(j) notify each selling Investor, promptly after the Company receives notice
thereof, of the time when such registration statement(s) have been declared
effective or a supplement to any prospectus forming a part of such registration
statement(s) has been filed;
(k) after such registration statements become effective, notify each selling
Investor of any request by the SEC that the Company amend or supplement such
registration statements or prospectus;
(l) provide a transfer agent and registrar for all Registrable Securities
covered by each registration statement not later than the effective date of such
registration statement; and
(m) enter into customary agreements and take such other actions as are
reasonably requested by the Investors or the underwriters, if any, in order to
expedite or facilitate the disposition of such Registrable Securities.
2.4 Obligations of the Investors.
(a) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 2 with respect to the Registrable Securities
of any selling Investor that such Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of such Investor's Registrable Securities.
(b) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event requiring the preparation of a supplement or
amendment to a prospectus relating to Registrable Securities so that, as
thereafter delivered to the Investors, such prospectus shall not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
each Investor will forthwith discontinue disposition of Registrable Securities
pursuant to a registration statement contemplated by Section 2.1 until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Investor shall deliver to the Company
all copies, other than permanent file copies then in such Investor's possession,
of the prospectus covering such Registrable Securities current at the time of
receipt of such notice.
 
6

--------------------------------------------------------------------------------

 
(c) Each Investor shall suspend, upon request of the Company, any disposition of
Registrable Securities pursuant to a registration statement contemplated by
Section 2.1 to the extent that the Board of Directors of the Company determines
in good faith that the sale of Registrable Securities under any such
registration statement would be reasonably likely to cause a violation of the
Securities Act or Exchange Act.
(d) Each Investor hereby covenants with the Company (i) not to make any sale of
the Registrable Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Registrable Securities are to be sold by any method or in any transaction other
than on a national securities exchange or in the over-the-counter market, in
privately negotiated transactions, or in a combination of such methods, to
notify the Company at least five (5) business days prior to the date on which
the Investor first offers to sell any such Registrable Securities.
2.5 Expenses of Registration.  All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers' and accounting fees (including the fees for and expenses of any
special audits or "cold comfort" letters required by the Investors (if the
offering requires the Company to prepare a prospectus supplement or amendment to
the Registration Statement) or the underwriters); and fees and disbursements of
counsel for the Company shall be borne and paid by the Company. All Selling
Expenses relating to Registrable Securities registered pursuant to this Section
2 shall be borne and paid by the Investors pro rata on the basis of the number
of Registrable Securities registered on their behalf.
2.6 Indemnification.  If any Registrable Securities are included in a
registration statement under this Section 2:
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Investor, each Person controlling such Investor within the meaning
of Section 15 of the Securities Act, each officer, director and securityholder
of such Investor, and any underwriter (as defined in the Securities Act) for
each such Investor, against any Damages, and the Company will pay to each such
Investor, controlling Person or underwriter any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 2.6(a) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld; provided further, that the
Company shall not be liable for any Damages to the extent that they arise out of
or are based upon actions or omissions made in reliance upon and in conformity
with written information furnished by or on behalf of any such Investor
controlling Person, or underwriter expressly for use in connection with such
registration.
 
7

--------------------------------------------------------------------------------

 
(b) To the extent permitted by law, each selling Investor, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of Section 15 of
the Securities Act, any underwriter (as defined in the Securities Act), any
other Investor selling securities in such registration statement, and any
controlling Person of any such underwriter or other Investor, against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of such selling Investor expressly
for use in connection with such registration; and each such selling Investor
will pay to the Company and each other aforementioned Person any legal or other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2.6(b) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
Investor, which consent shall not be unreasonably withheld; and provided further
that in no event shall the aggregate amounts payable by any Investor by way of
indemnity or contribution under Sections 2.6(b) and 2.6(d) exceed the proceeds
from the offering received by such Investor (net of any Selling Expenses paid by
such Investor), except in the case of fraud or willful misconduct by such
Investor.
(c) Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.6, give the indemnifying party notice of the
commencement thereof.  The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action.  The failure to give notice to the indemnifying party within a
reasonable time of the commencement of any such action shall relieve such
indemnifying party of any liability to the indemnified party under this Section
2.6, to the extent that such failure materially prejudices the indemnifying
party's ability to defend such action.  The failure to give notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.6.
(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.6 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.6 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.6, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties' relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) no Investor will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Investor pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall an Investor's
liability pursuant to this Section 2.6(d), when combined with the amounts paid
or payable by such Investor pursuant to Section 2.6(b), exceed the proceeds from
the offering received by such Investor (net of any Selling Expenses paid by such
Investor), except in the case of willful misconduct or fraud by such Investor.
 
8

--------------------------------------------------------------------------------

 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with an underwritten public offering, the obligations of the Company
and Investors under this Section 2.6 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
2.7 Reports Under Exchange Act.  With a view to making available to the
Investors the benefits of SEC Rule 144 and any other rule or regulation of the
SEC that may at any time permit an Investor to sell securities of the Company to
the public without registration or pursuant to a registration on Form S-3, so
long as the Investors still own Registrable Securities, the Company shall:
(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144;
(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and
(c) furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (ii) such other information as may be reasonably requested in
availing any Investor of any rule or regulation of the SEC that permits the
selling of any such securities without registration.
 
9

--------------------------------------------------------------------------------

 
2.8 Restrictions on Transfer.
(a) The Registrable Securities shall not be sold, pledged, or otherwise
transferred, and the Company shall not recognize and shall issue stop-transfer
instructions to its transfer agent with respect to any such sale, pledge, or
transfer, except upon the conditions specified in this Agreement and the Lock-Up
Agreements, dated of even date herewith, by and between the Company and each
Investor (the "Lock-Up Agreements"), which conditions are intended to ensure
compliance with the provisions of the Securities Act and the agreements of the
parties with respect to transferability of the Registrable Securities.  A
transferring Investor will cause any proposed purchaser, pledgee, or transferee
of the Common Stock and the Registrable Securities held by such Investor to
agree to take and hold such securities subject to the provisions and upon the
conditions specified in this Agreement and the Lock-Up Agreement.
(b) Each certificate or instrument representing (i) the Registrable Securities,
and (ii) any other securities issued in respect of the securities referenced in
clause (i), upon any stock split, stock dividend, recapitalization, merger,
consolidation, or similar event, shall (unless otherwise permitted by the
provisions of Section 2.8(c)) be stamped or otherwise imprinted with a legend
substantially in the following form:
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.
The Investors consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.8.  The
Company shall cause the transfer agent to remove the legend that relates to the
Lock-Up Agreements, and remove any stop order instructions that relate to the
restrictions set forth in the Lock-Up Agreements, in accordance with the terms
of the Lock-Up Agreements.  With respect to the Securities Act legend, the
Company shall promptly remove the legend upon receipt of an opinion of counsel
that the shares can be sold by the Investor as a non-Affiliate, and will remove
the legend from the certificate representing Registrable Securities sold in any
public offering prior to the closing of that offering, and with an opinion of
counsel if the Registrable Securities are sold in a private placement prior to
achievement of non-Affiliate status by the Investor.
 
10

--------------------------------------------------------------------------------

 
(c) The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section 2.  Before any proposed sale, pledge, or transfer of any Restricted
Securities in accordance with the Lock-Up Agreements, unless there is in effect
a registration statement under the Securities Act covering the proposed
transaction, the Investor thereof shall give notice to the Company of such
Investor's intention to effect such sale, pledge, or transfer.  Each such notice
shall describe the manner and circumstances of the proposed sale, pledge, or
transfer in sufficient detail and, if reasonably requested by the Company, shall
be accompanied at such Investor's expense by either (i) a written opinion of
legal counsel who shall, and whose legal opinion shall, be reasonably
satisfactory to the Company, addressed to the Company, to the effect that the
proposed transaction may be effected without registration under the Securities
Act; (ii) a "no action" letter from the SEC to the effect that the proposed
sale, pledge, or transfer of such Restricted Securities without registration
will not result in a recommendation by the staff of the SEC that action be taken
with respect thereto; or (iii) any other evidence reasonably satisfactory to
counsel to the Company to the effect that the proposed sale, pledge, or transfer
of the Restricted Securities may be effected without registration under the
Securities Act, whereupon the Investor of such Restricted Securities shall be
entitled to sell, pledge, or transfer such Restricted Securities in accordance
with the terms of the notice given by the Investor to the Company.  The Company
will not require such a legal opinion or "no action" letter in any transaction
in which such Investor distributes Restricted Securities to an Affiliate of such
Investor for no consideration; provided, that each transferee agrees in writing
to be subject to the terms of this Section 2.8.  Each certificate or instrument
evidencing the Restricted Securities transferred as above provided shall bear,
except if such transfer is made pursuant to SEC Rule 144, the appropriate
restrictive legend set forth in Section 2.8(b), except that such certificate
shall not bear such restrictive legend if, in the opinion of counsel for such
Investor and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act.
2.9 Termination of Registration Rights.  The obligation of the Company to
register an Investor's Registrable Securities pursuant to Section 2.1 shall
terminate with respect to such Investor when all of such Investor's Registrable
Securities are eligible to be sold without restriction under SEC Rule 144 within
any ninety (90) day period.
3. Miscellaneous.
3.1 Successors and Assigns.  The rights under this Agreement may be assigned
(but only with all related obligations) by a Holder to a transferee of
Registrable Securities that is not, at the time of transfer, eligible to resell
such shares of Common Stock under Rule 144 promulgated under the Securities Act;
provided, however, that (x) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee and the Registrable Securities with respect to which such rights are
being transferred; and (y) such transferee agrees in a written instrument
delivered to the Company to be bound by and subject to the terms and conditions
of this Agreement. The terms and conditions of this Agreement inure to the
benefit of and are binding upon the respective successors and permitted
assignees of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assignees any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.
 
11

--------------------------------------------------------------------------------

 
3.2 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado excluding that body of law
pertaining to conflicts of laws.  Each of the parties (a) irrevocably submits
itself to the personal jurisdiction of each state or federal court sitting in
the State of Colorado, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, in any suit, action or proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
herein, (b) agrees that every such suit, action or proceeding shall be brought,
heard and determined exclusively in the state or federal courts located in
Douglas County, Colorado (provided, however, that, in the event subject matter
jurisdiction is unavailable in or declined by such courts, then all such claims
shall be brought, heard and determined exclusively in any other state or federal
court sitting in the State of Colorado), (c) agrees that it shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from such court, (d) agrees not to bring any suit, action or proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
herein in any other court, and (e) waives any defense of inconvenient forum to
the maintenance of any suit, action or proceeding so brought.
3.3 Counterparts; Facsimile.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile or electronic mail (including pdf or any
electronic signature) and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
3.4 Titles and Subtitles.  The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.
3.5 Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or:  (i) personal delivery to the party to be
notified; (ii) when sent, if sent by electronic mail or facsimile during the
recipient's normal business hours, and if not sent during normal business hours,
then on the recipient's next business day; (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt.  All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the Chief Executive
Officer, in the case of the Company, or to such email address, facsimile number,
or address as subsequently modified by written notice given in accordance with
this Section 3.5.
If notice is given to the Company, a copy shall also be sent to:
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Attn:  Mary J. Mullany
Email: mullany@ballardspahr.com
 
 
12

--------------------------------------------------------------------------------


 
3.6 Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding; provided, however, that the Company may in its sole
discretion waive compliance with Section 2.8(c) (and the Company's failure to
object promptly in writing after notification of a proposed assignment allegedly
in violation of Section 2.8(c) shall be deemed to be a waiver); and
provided further that any provision hereof may be waived by any waiving party on
such party's own behalf, without the consent of any other party. 
Notwithstanding the foregoing, this Agreement may not be amended or terminated
and the observance of any term hereof may not be waived with respect to any
Investor without the written consent of such Investor, unless such amendment,
termination, or waiver applies to all Investors in the same fashion.  No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.
3.7 Severability.  In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
3.8 Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled.
3.9 Delays or Omissions.  No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  All remedies, whether under this Agreement or by law
or otherwise afforded to any party, shall be cumulative and not alternative.




[Remainder of Page Intentionally Left Blank]
 
 
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
COMPANY:
Venaxis, Inc.


By: /s/ Jeffrey McGonegal 
Name:  Jeffrey McGonegal
Title:  Chief Financial Officer


INVESTORS:
 Remeditex Ventures, LLC




By: /s/ John W. Creecy 
Name: John W. Creecy
Title: Chief Executive Officer




/s/ E. Jeffrey Peierls 
E. Jeffrey Peierls




U.D. E.S. Peierls for E. F. Peierls et al


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee



U.W. E.S. Peierls for Brian E. Peierls Accumulation


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee
 
 


[signatures continue on the following page]
 


Signature Page 1 to Registration Rights Agreement

--------------------------------------------------------------------------------





U.W. E.S. Peierls for E. Jeffrey Peierls Accumulation


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee



U.D. E.F Peierls for Brian E. Peierls


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee



U.D. E.F. Peierls for E. Jeffrey Peierls


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee



U.D. J.N. Peierls for Brian Eliot Peierls


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee
 
 

[signatures continue on the following page]
 




Signature Page 2 to Registration Rights Agreement

--------------------------------------------------------------------------------





U.D. J.N. Peierls for E. Jeffrey Peierls


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee



U.W. J.N. Peierls for Brian E. Peierls


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee



U.W. J.N. Peierls for E. Jeffrey Peierls


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee



U.D. Ethel F. Peierls Charitable Lead Trust


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee



The Peierls Bypass Trust


 
By:  /s/ Maria N. Iversen
Name:  Maria N. Iversen
Title:  Senior Vice President
On behalf of The Northern Trust Company of Delaware as Trustee
 
 

[signatures continue on the following page]
 


Signature Page 3 to Registration Rights Agreement

--------------------------------------------------------------------------------





/s/ Brian Eliot Peierls 
Brian Eliot Peierls




/s/ R. C. Mercure, Jr. 
R.C. Mercure, Jr.




/s/ John G. Roemer 
John G. Roemer




/s/ Ron Lowy 
Ron Lowy
 
 
 
 
 
 
 
 
Signature Page 4 to Registration Rights Agreement